

Exhibit 10.3


THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION GRANT – TERMS AND CONDITIONS
(NON-EMPLOYEE DIRECTORS – U.S.)




1.
These terms and conditions form part of the Stock Option Agreement (the
“Agreement”) pursuant to which Non-Employee Director has been granted a
Nonqualified Stock Option (“Stock Option”) under The Western Union Company 2015
Long-Term Incentive Plan (the “Plan”). The terms of the Plan are hereby
incorporated in this Agreement by reference and made a part hereof. Any
capitalized terms used in this Agreement that are not defined herein shall have
the meaning set forth in the Plan.

2.
The number of shares of common stock (“Common Stock”) of The Western Union
Company (the “Company”) subject to the Stock Option, and the Stock Option
exercise price, are specified in the attached Award Notice (which forms part of
the Agreement).

3.
Subject to the other provisions of this Agreement and the terms of the Plan, at
any time or times on or after the Date of Grant specified in the attached Award
Notice, but not later than the tenth anniversary of such Date of Grant,
Non-Employee Director may exercise this Stock Option as to the number of shares
of Common Stock which, when added to the number of shares of Common Stock as to
which Non-Employee Director has theretofore exercised under this Stock Option,
if any, will not exceed the total number of shares of Common Stock covered
hereby. This Stock Option may not be exercised for a fraction of a share of
Common Stock of the Company.

4.
This Stock Option may not be exercised unless the following conditions are met:

(a)
Legal counsel for the Company must be satisfied at the time of exercise that the
issuance of shares upon exercise will comply with applicable U.S. federal,
state, local and foreign laws.

(b)
Non-Employee Director pays the exercise price as follows: (i) by giving notice
to the Company or its designee of the number of whole shares of Common Stock to
be purchased and by making payment therefor in full (or arranging for such
payment to the Company's satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom
Non-Employee Director has submitted an irrevocable notice of exercise (i.e.,
also known as “cashless exercise”) or (D) by a combination of (A) and (B) and
(ii) by executing such documents as the Company may reasonably request.

5.
Subject to Paragraph 8 of this Agreement, in the event that Non-Employee
Director ceases to be a Non-Employee Director for any reason, Non-Employee
Director will continue to have the right to exercise this Stock Option in
accordance with the other provisions of this Agreement and the applicable
provisions of the Plan until and including the tenth anniversary of the Date of
Grant specified in the attached Award Notice.

6.
Subject to compliance with applicable law, as long as Non-Employee Director
continues service to the Company, Non-Employee Director may transfer Stock
Options to Non-Employee Director’s family members, a trust or other entity
established by Non-Employee Director for estate planning purposes or a
charitable organization designated by Non-Employee Director, in each case,
without consideration; provided, however, in the case of a transfer of Stock
Options to a limited liability company or a partnership established by
Non-Employee Director for estate planning purposes, such transfer may be for
consideration consisting solely of an entity interest in the limited liability
company or partnership to which the transfer is made. Any transfer of Stock
Options shall be in a form acceptable to the Committee, shall be signed by
Non-Employee Director and shall be effective only upon written acknowledgement
by the Committee of its receipt and acceptance of such notice.

If a Stock Option is transferred to a member of Non-Employee Director’s family
or a trust or other entity established by Non-Employee Director for estate
planning purposes, the Stock Option may not thereafter be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by such family
member or trust or other entity except by will or the laws of descent and
distribution.




--------------------------------------------------------------------------------






7.
Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to Non-Employee Director’s participation in the Plan and legally
applicable to Non-Employee Director (“Tax-Related Items”), Non-Employee Director
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Non-Employee Director’s responsibility. Non-Employee Director further
acknowledges that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Option, including but not limited to, the grant, vesting, exercise
of the Stock Option, the issuance of shares of Common Stock upon exercise, the
subsequent sale of shares of Common Stock acquired pursuant to the exercise of
the Stock Option and the receipt of any dividends; and (ii) does not commit to
and is under no obligation to structure the terms of the grant or any aspect of
the Stock Option to reduce or eliminate Non-Employee Director’s liability for
the Tax-Related Items or achieve any particular tax result. Further, if
Non-Employee Director has become subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event (“Tax Date”),
Non-Employee Director acknowledges that the Company may be required to account
for Tax-Related Items in more than one jurisdiction.

8.
Notwithstanding anything in this Agreement to the contrary, this Stock Option
shall be immediately forfeited in the event that Non-Employee Director’s service
on the Company’s Board of Directors is terminated on account of gross
misconduct.

9.
The Board or Committee may amend or terminate the Plan and the Committee may
amend (or its delegate may amend) these terms and conditions. No amendment may
impair Non-Employee Director’s rights as an option holder without Non-Employee
Director’s consent. The determination of such impairment shall be made by the
Committee in its sole discretion.

10.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Non-Employee Director and all persons claiming under
or through Non-Employee Director. By accepting this grant or other benefit under
the Plan, Non-Employee Director and each person claiming under or through
Non-Employee Director shall be conclusively deemed to have indicated acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee or its delegate

11.
This Award is discretionary, non-binding for future years and there is no
promise or guarantee that such grants will be offered to Non-Employee Director
in future years.



12.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Non-Employee Director’s
participation in the Plan, or Non-Employee Director’s acquisition or sale of the
shares of Common Stock acquired pursuant to the exercise of the Stock Option.
Non-Employee Director is hereby advised to consult with Non-Employee Director’s
own personal tax, legal and financial advisors regarding Non-Employee Director’s
participation in the Plan before taking any action related to the Plan.



13.
The validity, construction, interpretation, administration and effect of the
Plan and this Agreement and rights relating to the Plan and to this Agreement,
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Delaware in the United States of America, as provided in the Plan.

For purposes of litigating any dispute that arises directly or indirectly under
the Stock Option or the Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of Colorado in the United States of America, and
agree that such litigation shall be conducted only in the courts of Douglas
County in the State of Colorado in the United States of America, or the federal
courts for the United States of America for the District of Colorado, and no
other courts, where this grant is made and/or to be performed.
14.
If one or more provisions of this Agreement shall be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal or unenforceable provisions shall be deemed null and void;
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed as to foster the intent of this Agreement
and the Plan.


2







--------------------------------------------------------------------------------








15.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. Non-Employee
Director hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.



16.
The Company reserves the right to impose other requirements on Non-Employee
Director’s participation in the Plan, on the Stock Option and on any shares of
Common Stock purchased upon exercise of the Stock Option under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable law or facilitate the administration of the Plan, and to require
Non-Employee Director to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.




3





